Per Curiam.
The instrument upon which this suit is based is not an ordinary warrant as was dealt with in Fletcher v. Renfroe, 56 Ga. 674; on the contrary it is in essence a draft, payable out of “roads funds,” drawn by the county authorities upon the county treasurer, to pay to the payee thereof a given sum of money on December 31, 1920, with interest from date (June 3, 1919) at the rate of 6 per cent. The instrument was not paid when it became due, and was not paid when presented from time to time, for lack of funds. The statute of limitations against this instrument, like that on any other simple contract, began to run from the date when it became due; and more than six years having elapsed from that date and the date of the institution of the present suit, it is barred by the statute of limitations. The warrant dealt with in the case of Jackson Banking Co. v. Gaston, 149 Ga. 31 (99 S. E. 30), was an ordinary county warrant, against which the statute of limitations would not begin to run unless demand for payment was made and repudiated, or from the time when a fund out of which the warrant could be paid had been provided.
On motion for rehearing, the former opinion in this case having been withdrawn, the above is substituted in its stead; but we adhere to the judgment of affirmance.

Judgment affirmed.


All the Justices concur, except Russell, C. J., who dissents.